Exhibit 10.2

 

GRAPHIC [g225191lc01i001.jpg]

 

October 30, 2015

 

CONFIDENTIAL

 

OncoSec Medical Incorporated

5820 Nancy Ridge Drive

San Diego, CA 92121

Attn: Punit Dhillon

 

Dear Mr. Dhillon:

 

This letter (the “Agreement”) constitutes the agreement between H.C.
Wainwright & Co., LLC (“Wainwright” or the “Placement Agent”) and OncoSec
Medical Incorporated (the “Company”), that Wainwright shall serve as the
exclusive placement agent for the Company, on a “reasonable best efforts” basis,
in connection with the proposed placement (the “Placement”) of registered
securities (the “Securities”) of the Company, including shares of the Company’s
common stock, par value $.0001 per share (the “Shares” or “Common Stock”) and
warrants to purchase shares of Common Stock, pursuant to the Registration
Statement (as that term is defined in Section 2(A) below). The terms of such
Placement and the Securities shall be mutually agreed upon by the Company and
the purchasers (each, a “Purchaser” and collectively, the “Purchasers”) and
nothing herein constitutes that Wainwright would have the power or authority to
bind the Company or any Purchaser or an obligation for the Company to issue any
Securities or complete the Placement. This Agreement and the documents executed
and delivered by the Company and the Purchasers in connection with the Placement
shall be collectively referred to herein as the “Transaction Documents.”  The
date of the closing of the Placement shall be referred to herein as the “Closing
Date.”  The Company expressly acknowledges and agrees that the execution of this
Agreement does not constitute a commitment by Wainwright to purchase the
Securities and does not ensure the successful placement of the Securities or any
portion thereof or the success of Wainwright with respect to securing any other
financing on behalf of the Company. Wainwright shall perform all services
hereunder in compliance with applicable law, including securities laws relating
to the solicitation of purchasers.

 

SECTION 1.                            COMPENSATION AND OTHER FEES.

 

As compensation for the services provided by hereunder, the Company agrees to
pay to Wainwright and other participating broker-dealers:

 

(A)                               The fees set forth below with respect to the
Placement:

 

1.              A cash fee payable immediately upon the closing of the Placement
and equal to 6.0% of the aggregate gross proceeds raised in the Placement,
excluding any proceeds from the exercise of any warrants sold in the Placement
(the “Placement Agent Fee”).  The parties hereby acknowledge and agree that the
Company may choose to pay an aggregate cash fee equal to up to 15% of the
Placement Agent Fee directly to additional broker-dealer(s) who are members of
the Financial Industry Regulatory Authority (“FINRA”), which
broker-dealer(s) act as financial advisors.

 

H.C. Wainwright & Co., LLC — 430 Park Avenue, New York, New York 10022

212-356-0500 — www.hcwco.com

Member: FINRA, SIPC

 

--------------------------------------------------------------------------------


 

For purposes of clarification, the aggregate amount of the cash fee payable in
the Placement to all participating broker-dealers shall not exceed 6.0% of the
aggregate gross proceeds raised in the Placement.

 

2.  Such number of warrants (the “Wainwright Warrants”) to Wainwright or its
designees at the Closing to purchase shares of Common Stock equal to 5% of the
aggregate number of Shares sold in the Placement (excluding any shares of Common
Stock issuable upon exercise of any warrants issued in the Placement).  The
Wainwright Warrants shall have the same terms as the warrants (if any) issued to
the Purchasers in the Placement except that the exercise price shall be 125% of
the public offering price per share and the expiration date shall be five years
from the effective date of the registration statement referred to in
Section 2(A) below.  The Wainwright Warrants shall not have antidilution
protections or be transferable for six months from the date of effectiveness or
commencement of sales of the public offering, except as permitted by the FINRA
Rule 5110(g), and further, the number of shares and terms of the underlying the
Wainwright Warrants shall be reduced or modified if necessary to comply with
FINRA rules or regulations.

 

(B)                               The Company also agrees to pay to Wainwright a
non-accountable expense allowance in an amount equal to 1% of the aggregate
gross proceeds raised in the Placement plus reimbursement for Wainwright’s
counsel fees in the amount of $50,000 and reimbursement for fees of Wainwright’s
clearing firm in the amount of $6,000 (provided, however, that such expense cap
in no way limits or impairs the indemnification and contribution provisions of
this Agreement). Such expense allowance shall be payable immediately upon (but
only in the event of) the closing of the Placement.

 

SECTION 2.                            REGISTRATION STATEMENT.

 

The Company represents and warrants to, and agrees with, the Placement Agent
that:

 

(A)                               The Company has filed with the Securities and
Exchange Commission (the “Commission”) a registration statement on Form S-3
(file number 333-195387) under the Securities Act of 1933, as amended (the
“Securities Act”), which became effective on May 12, 2014 for the registration
under the Securities Act of the Securities.  At the time of filing, the Company
met the requirements of Form S-3 under the Securities Act.  Such registration
statement meets the requirements set forth in Rule 415(a)(1)(x) under the
Securities Act and complies with said Rule.  The Company will file with the
Commission pursuant to Rule 424(b) under the Securities Act, and the rules and
regulations (the “Rules and Regulations”) of the Commission promulgated
thereunder, a final supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and will advise the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended as of the date of this Agreement and as of the Closing, is hereinafter
called the “Registration Statement”; such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus”; and the supplemented form of prospectus, in the form in which it
will be filed with the Commission pursuant to Rule 424(b) (including the Base
Prospectus as so supplemented) is hereinafter called the “Prospectus
Supplement.” Any reference in this Agreement to the Registration Statement, the
Base Prospectus or the Prospectus Supplement shall be deemed to refer to and
include the documents incorporated by reference therein (the “Incorporated
Documents”) pursuant to Item 12 of Form S-3 which were filed under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or before
the date of this Agreement, or the issue date of the Base

 

2

--------------------------------------------------------------------------------


 

Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. The Securities are being
issued pursuant to the Registration Statement and the issuance of the Securities
has been registered by the Company under the Securities Act.  The Registration
Statement is effective and available for the issuance of the Securities
thereunder and the Company has not received any notice that the Commission has
issued or intends to issue a stop-order with respect to the Registration
Statement or that the Commission otherwise has suspended or withdrawn the
effectiveness of the Registration Statement, either temporarily or permanently,
or intends or has threatened in writing to do so.  The “Plan of Distribution”
section under the Registration Statement permits the issuance and sale of the
Securities hereunder.

 

(B)                               The Registration Statement (and any further
documents incorporated therein) contains all exhibits and schedules as required
by the Securities Act. The Registration Statement and any post-effective
amendment thereto, at the time it became effective, complied in all material
respects with the Securities Act and the Exchange Act and the applicable
Rules and Regulations and did not and, as amended or supplemented, as
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading. The Base Prospectus and the Prospectus
Supplement, each as of its respective date, will comply in all material respects
with the Securities Act and the Exchange Act and the applicable Rules and
Regulations.  Each of the Base Prospectus and the Prospectus Supplement, as
amended or supplemented, did not and will not contain as of the respective date
thereof any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The Incorporated Documents, if any,
when they were filed with the Commission, conformed in all material respects to
the requirements of the Exchange Act and the applicable Rules and Regulations,
and none of such documents, when they were filed with the Commission, contained
any untrue statement of a material fact or omitted to state a material fact
necessary to make the statements therein (with respect to Incorporated Documents
incorporated by reference in the Base Prospectus or Prospectus Supplement), in
light of the circumstances under which they were made not misleading; and any
further documents so filed and incorporated by reference in the Base Prospectus
or Prospectus Supplement, when such documents are filed with the Commission,
will conform in all material respects to the requirements of the Exchange Act
and the applicable Rules and Regulations, as applicable, and will not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. No post-effective amendment to the
Registration Statement reflecting any facts or events arising after the date
thereof which represent, individually or in the aggregate, a fundamental change
in the information set forth therein is required to be filed with the
Commission.  There are no documents required to be filed with the Commission in
connection with the transaction contemplated hereby that (x) have not been filed
as required pursuant to the Securities Act or (y) will not be filed within the
requisite time period. There are no contracts or other documents required to be
described in the Base Prospectus or Prospectus Supplement, or to be filed as
exhibits or schedules to the Registration Statement, which have not been
described or filed as required.

 

(C)                               The Company will not, without the prior
consent of the Placement Agent or except as required by law, prepare, use or
refer to, any free writing prospectus.

 

(D)                               The Company has delivered, or will as promptly
as practicable deliver, to the Placement Agent complete conformed copies of the
Registration Statement and of each consent and certificate of experts, as
applicable, filed as a part thereof, and conformed copies of the Registration
Statement (without

 

3

--------------------------------------------------------------------------------


 

exhibits), the Base Prospectus and the Prospectus Supplement, as amended or
supplemented, in such quantities and at such places as the Placement Agent
reasonably requests.  Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Securities
other than the Base Prospectus, the Prospectus Supplement, the Registration
Statement, copies of the documents incorporated by reference therein and any
other materials permitted by the Securities Act.

 

(E)                                The Company shall cooperate with the
Placement Agent in making the filing required by FINRA Rule 5110, including the
payment of the filing fee required by FINRA thereunder; and shall cooperate in
making all Blue Sky filings in such reasonable number of states as requested by
the Placement Agent, and the Company shall directly pay all filing fees required
in connection therewith and the reasonable fees of the Placement Agent’s Blue
Sky counsel.

 

SECTION 3.                            REPRESENTATIONS AND WARRANTIES. Except as
set forth under the corresponding section of the Disclosure Schedules, which
shall be deemed a part hereof, the Company hereby makes the representations and
warranties set forth below to the Placement Agent.

 

(A)                               Organization and Qualification.  The Company
is an entity duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company is not in violation or default of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents.  The Company is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not have or
reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
condition (financial or otherwise) of the Company, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no “Proceeding” (which for purposes of this
Agreement shall mean any action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened) has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

(B)                               Authorization; Enforcement.  The Company has
the requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of each of the Transaction Documents by the Company and the consummation by it
of the transactions contemplated thereby have been or will be duly authorized by
all necessary action on the part of the Company and no further action is
required by the Company, its board of directors or its stockholders in
connection therewith other than in connection with the “Required Approvals” (as
defined in subsection 3(D) below).  Each Transaction Document has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

4

--------------------------------------------------------------------------------


 

(C)                               No Conflicts.  The execution, delivery and
performance of the Transaction Documents by the Company, the issuance and sale
of the Securities and the consummation by the Company of the other transactions
contemplated hereby and thereby do not and will not (i) conflict with or violate
any provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, or
(ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, result in the creation of
any Lien upon any of the properties or assets of the Company or any Subsidiary,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

 

(D)                               Filings, Consents and Approvals.  The Company
is not required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other “Person” (defined
as an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind, including, without limitation, any Trading Market) in connection
with the execution, delivery and performance by the Company of the Transaction
Documents, other than such filings as are required to be made under applicable
Federal and state securities laws (collectively, the “Required Approvals”).

 

(E)                                Issuance of the Securities; Registration.
Upon receipt of the Securities, the Purchasers will have good and marketable
title to such Securities and, following conversion of the Securities in
accordance with the applicable Transaction Documents, the Shares underlying the
Securities will be freely tradable on the OTCQB (the “Trading Market”).  As of
the Closing Date:

 

(i)                                                      The Securities will be
duly authorized and, when issued and paid for in accordance with the applicable
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens imposed by the Company other than
restrictions on transfer provided for in the Transaction Documents;

(ii)                                                   The Company shall have
reserved from its duly authorized capital stock the maximum number of shares of
Common Stock issuable pursuant to the Transaction Documents;

(iii)                                                The issuance by the Company
of the Securities shall have been registered under the Securities Act and all of
the Securities shall be freely transferable and tradable by the Purchasers
without restriction (other than any restrictions arising solely from an act or
omission of a Purchaser).

(iv)                                               The Securities shall be
issued pursuant to an effective registration statement and the issuance of the
Securities has been registered by the Company under the Securities Act.  Prior
to the Closing, the Registration Statement will be effective and available for
the issuance of the Securities thereunder and the Company has not received any
notice that the Commission does not intend to declare the registration statement
effective.

(v)                                                  The “Plan of Distribution”
section under the Registration Statement shall permit the issuance and sale of
the Securities hereunder.

 

(F)                                 Capitalization.  The capitalization of the
Company shall be set forth in the Registration Statement.  Except as set forth
in the SEC Reports, the Company has not issued any capital stock since its

 

5

--------------------------------------------------------------------------------


 

most recently filed periodic report under the Exchange Act, other than pursuant
to the exercise of employee stock options under the Company’s stock option
plans, the issuance of shares of Common Stock to employees pursuant to the
Company’s employee stock purchase plan and pursuant to the conversion or
exercise of securities exercisable, exchangeable or convertible into Common
Stock (“Common Stock Equivalents”).  Other than pursuant to that certain
Securities Purchase Agreement dated June 21, 2011, by and among the Company and
the investor signatories thereto, no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents.  Except pursuant to
the Company’s 2011 Stock Incentive Plan, as set forth in the SEC Reports or as a
result of the purchase and sale of the Securities, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exercisable or exchangeable for, or giving any Person any
right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents.  The issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Purchasers) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors of the Company or
others is required for the issuance and sale of the Securities.  There are no
stockholders agreements, voting agreements or other similar agreements with
respect to the Company’s capital stock to which the Company is a party or, to
the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(G)                               SEC Reports; Financial Statements.  The
Company has complied in all material respects with requirements to file all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension.  Other than the Company’s Form 10-Q for the quarter ended October 31,
2010, filed with the Securities and Exchange Commission on December 20, 2010,
which contained an incorrect disclosure within Item 4, Controls and Procedures,
as of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the
rules and regulations of the Commission promulgated thereunder, and none of the
SEC Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

 

6

--------------------------------------------------------------------------------


 

(H)                              Material Changes; Undisclosed Events,
Liabilities or Developments.  Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or “Affiliate” (defined as any Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with a Person, as such terms are used
in and construed under Rule 144 under the Securities Act), except pursuant to
existing Company stock option plans.  The Company does not have pending before
the Commission any request for confidential treatment of information.  Except
for the issuance of the Securities contemplated by this Agreement or as set
forth on Schedule 3(H), no event, liability or development has occurred or
exists with respect to the Company or its Subsidiaries or their respective
business, properties, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws at the time this
representation is made that has not been publicly disclosed 1 Trading Day prior
to the date that this representation is made.

 

(I)                                   Litigation.  There is no action, suit,
inquiry, notice of violation, Proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company, any
Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or the Securities or (ii) could, if there were
an unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.  None of the
Company’s or its Subsidiaries’ employees is a member of a union that relates to
such employee’s relationship with the Company, and neither the Company or any of
its Subsidiaries is a party to a collective bargaining agreement, and the
Company and its Subsidiaries believe that their relationships with their
employees are good.  No executive officer, to the knowledge of the Company, is,
or is now expected to be, in violation of any material term of any employment
contract, confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters.  The Company and its Subsidiaries are in
compliance with all U.S. federal, state, local and foreign laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours, except where the failure to be in compliance
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(J)                                   Labor Relations.  No material labor
dispute exists or, to the knowledge of the Company, is imminent with respect to
any of the employees of the Company which could reasonably be expected to result
in a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------


 

(K)                               Compliance.  Neither the Company nor any
Subsidiary (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received notice of a claim that it is in default under or that
it is in violation of, any indenture, loan or credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business and all such laws that affect the
environment, except in each case as could not have a Material Adverse Effect.

 

(L)                                Regulatory Permits.  The Company and the
Subsidiaries possess all certificates, authorizations and permits issued by the
appropriate federal, state, local or foreign regulatory authorities necessary to
conduct their respective businesses as described in the SEC Reports, except
where the failure to possess such permits could not have or reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

(M)                            Title to Assets.  The Company and the
Subsidiaries have good and marketable title in fee simple to all real property
owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and the
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties.  Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases of which the Company
and the Subsidiaries are in compliance.

 

(N)                               Patents and Trademarks.  The Company and the
Subsidiaries have, or have rights to use, all patents, patent applications,
trademarks, trademark applications, service marks, trade names, trade secrets,
inventions, copyrights, licenses and other similar intellectual property rights
necessary or material for use in connection with their respective businesses as
described in the SEC Reports and which the failure to so have could have a
Material Adverse Effect (collectively, the “Intellectual Property Rights”). 
Neither the Company nor any Subsidiary has received a notice (written or
otherwise) that the Intellectual Property Rights used by the Company or any
Subsidiary violates or infringes upon the rights of any third party.  To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another Person of any of the
Intellectual Property Rights of others.  The Company and its Subsidiaries have
taken reasonable security measures to protect the secrecy, confidentiality and
value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(O)                               Insurance.  The Company and the Subsidiaries
are insured by insurers of recognized financial responsibility against such
losses and risks and in such amounts as are prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged, including, but
not limited to, directors and officers insurance coverage at least equal to the
aggregate subscription amount under the Transaction Documents.  To the best
knowledge of the Company, such insurance contracts and policies are accurate and
complete.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.

 

8

--------------------------------------------------------------------------------


 

(P)                                 Transactions With Affiliates and Employees. 
Except as set forth in the SEC Reports, none of the officers or directors of the
Company and, to the knowledge of the Company, none of the employees of the
Company is presently a party to any transaction with the Company (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company and
(iii) for other employee benefits, including stock option agreements under any
stock option plan of the Company.

 

(Q)                               Sarbanes-Oxley.  The Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002 which are
applicable to it as of the date hereof and will be in material compliance with
all provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it on
the Closing Date.

 

(R)                               Certain Fees.  Except as otherwise provided in
this Agreement, no brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents.  The Purchasers shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
Section that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(S)                                 Trading Market Rules.  The issuance and sale
of the Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 

(T)                                Investment Company. The Company is not, and
is not an Affiliate of, and immediately after receipt of payment for the
Securities, will not be or be an Affiliate of, an “investment company” within
the meaning of the Investment Company Act of 1940, as amended.  The Company
shall conduct its business in a manner so that it will not become subject to the
Investment Company Act.

 

(U)                               Registration Rights.  No Person has any right
to cause the Company to effect the registration under the Securities Act of any
securities of the Company, other than the obligations pursuant to that certain
Registration Rights Agreement between the Company and certain investors dated
June 24, 2011.

 

(V)                               Listing and Maintenance Requirements.  The
Company’s Common Stock is registered pursuant to Section 12(b) or 12(g) of the
Exchange Act, and the Company has taken no action designed to, or which to its
knowledge is likely to have the effect of, terminating the registration of the
Common Stock under the Exchange Act nor has the Company received any
notification that the Commission is contemplating terminating such
registration.  The Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market. The Company is, and
has no reason to believe that it will not in the foreseeable future continue to
be, in compliance with all such listing and maintenance requirements.

 

(W)                            Application of Takeover Protections.  The Company
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, business combination, poison
pill (including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents)

 

9

--------------------------------------------------------------------------------


 

or the laws of its state of incorporation that is or could become applicable to
the Purchasers as a result of the Purchasers and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the
Securities and the Purchasers’ ownership of the Securities.

 

(X)                               Solvency.  Based on the financial condition of
the Company as of the Closing Date after giving effect to the receipt by the
Company of the proceeds from the sale of the Securities hereunder, (i) the
Company’s fair saleable value of its assets exceeds the amount that will be
required to be paid on or in respect of the Company’s existing debts and other
liabilities (including known contingent liabilities) as they mature; (ii) the
Company’s assets do not constitute unreasonably small capital to carry on its
business for the current fiscal year as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof; and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its debt
when such amounts are required to be paid.  The Company does not intend to incur
debts beyond its ability to pay such debts as they mature (taking into account
the timing and amounts of cash to be payable on or in respect of its debt).  The
Company has no knowledge of any facts or circumstances which lead it to believe
that it will file for reorganization or liquidation under the bankruptcy or
reorganization laws of any jurisdiction within one year from the Closing Date. 
The SEC Reports set forth as of the dates thereof all outstanding secured and
unsecured Indebtedness of the Company or any Subsidiary, or for which the
Company or any Subsidiary has commitments.  For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and
(c) the present value of any lease payments in excess of $50,000 due under
leases required to be capitalized in accordance with GAAP.  Neither the Company
nor any Subsidiary is in default with respect to any Indebtedness.

 

(Y)                            Tax Status.  Except for matters that would not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect, the Company has filed all necessary federal, state and
foreign income and franchise tax returns and has paid or accrued all taxes shown
as due thereon, and the Company has no knowledge of a material tax deficiency
which has been asserted or threatened against the Company.

 

(Z)                                Foreign Corrupt Practices.  Neither the
Company, nor to the knowledge of the Company, any agent or other person acting
on behalf of the Company, has (i) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

(AA)                      Accountants.  The Company’s accountants are named in
the Prospectus Supplement.  To the knowledge of the Company, such accountants,
who the Company expects will express their opinion with respect to the financial
statements to be included in the Company’s next Annual Report on Form 10-K, are
a registered public accounting firm as required by the Securities Act.

 

10

--------------------------------------------------------------------------------


 

(BB)                      Regulation M Compliance.  The Company has not, and to
its knowledge no one acting on its behalf has, (i) taken, directly or
indirectly, any action designed to cause or to result in the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of any of the Securities, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Securities (other than for
the Placement Agent’s placement of the Securities), or (iii) paid or agreed to
pay to any person any compensation for soliciting another to purchase any other
securities of the Company.

 

(CC)                      Approvals.  The issuance and listing on the Trading
Market of the Shares requires no further approvals, including but not limited
to, the approval of shareholders.

 

(DD)                      FINRA Affiliations.  There are no affiliations with
any FINRA member firm among the Company’s officers, directors or, to the
knowledge of the Company, any five percent (5%) or greater stockholder of the
Company, except as set forth in the Base Prospectus.

 

SECTION 4.                            ENGAGEMENT TERM.  Wainwright’s engagement
hereunder will terminated upon the closing of the Placement (the “Term”).  The
engagement may be terminated by Wainwright at any time upon 10 days’ written
notice, or by the Company at any time before the end of the Term upon 10 days’
written notice; provided, however, that the Company may not deliver a notice of
termination for at least 30 days following the date hereof.  Notwithstanding
anything to the contrary contained herein, the provisions in this Agreement
concerning indemnification and contribution will survive any expiration or
termination of this Agreement.  Upon any termination of this Agreement, the
Company’s obligation to pay Wainwright any fees actually earned on closing of
the Placement and otherwise payable under Section 1(A), shall survive any
expiration or termination of this Agreement, as permitted by FINRA
Rule 5110(f)(2)(d).  Upon any termination of this Agreement, the Company’s
obligation to reimburse Wainwright for out of pocket accountable expenses
actually incurred by Wainwright and reimbursable upon closing of the Placement
pursuant to Section 1(B), if any are otherwise due under Section 1(B) hereof,
will survive any expiration or termination of this Agreement, as permitted by
FINRA Rule 5110(f)(2)(d).

 

SECTION 5.                            WAINWRIGHT INFORMATION.  The Company
agrees that any information or advice rendered by Wainwright in connection with
this engagement is for the confidential use of the Company only in their
evaluation of the Placement and, except as otherwise required by law, the
Company will not disclose or otherwise refer to the advice or information in any
manner without Wainwright’ prior written consent.

 

SECTION 6.                            NO FIDUCIARY RELATIONSHIP.  This Agreement
does not create, and shall not be construed as creating rights enforceable by
any person or entity not a party hereto, except those entitled hereto by virtue
of the indemnification provisions hereof.  The Company acknowledges and agrees
that Wainwright is not and shall not be construed as a fiduciary of the Company
and shall have no duties or liabilities to the equity holders or the creditors
of the Company or any other person by virtue of this Agreement or the retention
of Wainwright hereunder, all of which are hereby expressly waived.

 

SECTION 7.                            CLOSING.  The obligations of the Placement
Agent and the Purchasers, and the closing of the sale of the Securities
hereunder are subject to the accuracy, when made and on the Closing Date, of the
representations and warranties on the part of the Company contained herein, to
the accuracy of the statements of the Company made in any certificates pursuant
to the provisions hereof, to the performance by the Company of its obligations
hereunder, and to each of the following additional terms and conditions:

 

(A)                               No stop order suspending the effectiveness of
the Registration Statement shall have been issued and no proceedings for that
purpose shall have been initiated or threatened by the Commission, and any
request for additional information on the part of the Commission (to be included
in the Registration Statement, the Base Prospectus or the Prospectus Supplement
or otherwise) shall have been complied with to the reasonable satisfaction of
the Placement Agent.

 

11

--------------------------------------------------------------------------------


 

(B)                               The Placement Agent shall not have discovered
and disclosed to the Company on or prior to the Closing Date that the
Registration Statement, the Base Prospectus or the Prospectus Supplement or any
amendment or supplement thereto contains an untrue statement of a fact which, in
the opinion of counsel for the Placement Agent, is material or omits to state
any fact which, in the opinion of such counsel, is material and is required to
be stated therein or is necessary to make the statements therein not misleading.

 

(C)                               All corporate proceedings and other legal
matters incident to the authorization, form, execution, delivery and validity of
each of this Agreement, the Securities, the Registration Statement, the Base
Prospectus and the Prospectus Supplement and all other legal matters relating to
this Agreement and the transactions contemplated hereby shall be reasonably
satisfactory in all material respects to counsel for the Placement Agent, and
the Company shall have furnished to such counsel all documents and information
that they may reasonably request to enable them to pass upon such matters.

 

(D)                               The Placement Agent shall have received from
outside counsel to the Company such counsel’s written opinion, addressed to the
Placement Agent and the Purchasers dated as of the Closing Date, in form and
substance reasonably satisfactory to the Placement Agent.

 

(E)                             The Company and the Placement Agent shall have
entered into an escrow agreement with a commercial bank or trust company
reasonably satisfactory to both parties pursuant to which the Purchasers shall
deposit their subscription funds in an escrow account and the Company and the
Placement Agent shall jointly authorize the disbursement of the funds from the
escrow account.  The Company shall pay the reasonable fees of the escrow agent.

 

(F)                                 The Company shall not have sustained since
the date of the latest audited financial statements included or incorporated by
reference in the Base Prospectus, any loss or interference with its business
from fire, explosion, flood, terrorist act or other calamity, whether or not
covered by insurance, or from any labor dispute or court or governmental action,
order or decree, otherwise than as set forth in or contemplated by the Base
Prospectus and (ii) since such date there shall not have been any change in the
capital stock or long-term debt of the Company or any change, or any development
involving a prospective change, in or affecting the business, general affairs,
management, financial position, stockholders’ equity, results of operations or
prospects of the Company, otherwise than as set forth in or contemplated by the
Base Prospectus, the effect of which, in any such case described in clause
(i) or (ii), is, in the judgment of the Placement Agent, so material and adverse
as to make it impracticable or inadvisable to proceed with the sale or delivery
of the Securities on the terms and in the manner contemplated by the Base
Prospectus and the Prospectus Supplement.

 

(G)                               The Common Stock is registered under the
Exchange Act and, as of the Closing Date, the Shares shall be listed and
admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Placement Agent.  The
Company shall have taken no action designed to, or likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act or
delisting or suspending from trading the Common Stock from the Trading Market,
nor has the Company received any information suggesting that the Commission or
the Trading Market is contemplating terminating such registration or listing.

 

(H)                              Subsequent to the execution and delivery of
this Agreement, there shall not have occurred any of the following: (i) trading
in securities generally on the New York Stock Exchange, the Nasdaq National
Market or the NYSE MKT or in the over-the-counter market, or trading in any
securities of the Company on any exchange or in the over-the-counter market,
shall have been suspended or minimum or

 

12

--------------------------------------------------------------------------------


 

maximum prices or maximum ranges for prices shall have been established on any
such exchange or such market by the Commission, by such exchange or by any other
regulatory body or governmental authority having jurisdiction, (ii) a banking
moratorium shall have been declared by federal or state authorities or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, (iii) the United States shall have
become engaged in hostilities in which it is not currently engaged, the subject
of an act of terrorism, there shall have been an escalation in hostilities
involving the United States, or there shall have been a declaration of a
national emergency or war by the United States, or (iv) there shall have
occurred any other calamity or crisis or any change in general economic,
political or financial conditions in the United States or elsewhere, if the
effect of any such event in clause (iii) or (iv) makes it, in the sole judgment
of the Placement Agent, impracticable or inadvisable to proceed with the sale or
delivery of the Securities on the terms and in the manner contemplated by the
Base Prospectus and the Prospectus Supplement.

 

(I)                                   No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Securities or materially and adversely affect or
potentially and adversely affect the business or operations of the Company; and
no injunction, restraining order or order of any other nature by any federal or
state court of competent jurisdiction shall have been issued as of the Closing
Date which would prevent the issuance or sale of the Securities or materially
and adversely affect or potentially and adversely affect the business or
operations of the Company.

 

(J)                                   The Company shall have entered into
subscription agreements with each of the Purchasers and such agreements shall be
in full force and effect and shall contain representations and warranties of the
Company as agreed between the Company and the Purchasers.

 

(K)                               FINRA shall have raised no objection to the
fairness and reasonableness of the terms and arrangements of this Agreement.  In
addition, the Company shall, if requested by the Placement Agent, make or
authorize Placement Agent’s counsel to make on the Company’s behalf, an Issuer
Filing with FINRA pursuant to FINRA Rule 5110 with respect to the Registration
Statement and pay all filing fees required in connection therewith.

 

(L)                                Prior to the Closing Date, the Company shall
have furnished to the Placement Agent such further information, certificates and
documents as the Placement Agent may reasonably request.

 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Placement Agent.

 

SECTION 8.                            INDEMNIFICATION.                      
(A)  To the extent permitted by law, the Company will indemnify Wainwright and
its affiliates, stockholders, directors, officers, employees and controlling
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) against all losses, claims, damages, expenses and liabilities,
as the same are incurred (including the reasonable fees and expenses of
counsel), relating to or arising out of its activities hereunder or pursuant to
this engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from Rodman’s willful misconduct or gross negligence in performing
the services described herein.

 

(B)                               Promptly after receipt by Wainwright of notice
of any claim or the commencement of any action or proceeding with respect to
which Wainwright is entitled to indemnity hereunder, Wainwright will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, but failure to so notify the Company shall not relieve the Company
from any obligation it may have

 

13

--------------------------------------------------------------------------------


 

hereunder, except and only to the extent such failure results in the forfeiture
by the Company of substantial rights and defenses.  If the Company so elects or
is requested by Wainwright, the Company will assume the defense of such action
or proceeding and will employ counsel reasonably satisfactory to Wainwright and
will pay the fees and expenses of such counsel.  Notwithstanding the preceding
sentence, Wainwright will be entitled to employ counsel separate from counsel
for the Company and from any other party in such action if counsel for
Wainwright reasonably determines that it would be inappropriate under the
applicable rules of professional responsibility for the same counsel to
represent both the Company and Wainwright.  In such event, the reasonable fees
and disbursements of no more than one such separate counsel will be paid by the
Company, in addition to local counsel.  The Company will have the exclusive
right to settle the claim or proceeding provided that the Company will not
settle any such claim, action or proceeding without the prior written consent of
Wainwright, which will not be unreasonably withheld.

 

(C)                               The Company agrees to notify Wainwright
promptly of the assertion against it or any other person of any claim or the
commencement of any action or proceeding relating to a transaction contemplated
by this engagement letter.

 

(D)                               If for any reason the foregoing indemnity is
unavailable to Wainwright or insufficient to hold Wainwright harmless, then the
Company shall contribute to the amount paid or payable by Wainwright as a result
of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and Wainwright on the other, but also the relative fault of the
Company on the one hand and Wainwright on the other that resulted in such
losses, claims, damages or liabilities, as well as any relevant equitable
considerations.  The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim.  Notwithstanding the provisions hereof,
Wainwright’ share of the liability hereunder shall not be in excess of the
amount of fees actually received, or to be received, by Wainwright under this
engagement letter (excluding any amounts received as reimbursement of expenses
incurred by Wainwright).

 

(E)                                These indemnification provisions shall remain
in full force and effect whether or not the transaction contemplated by this
engagement letter is completed and shall survive the termination of this
engagement letter, and shall be in addition to any liability that the Company
might otherwise have to any indemnified party under this engagement letter or
otherwise.

 

SECTION 9.                            GOVERNING LAW.  This Agreement will be
governed by, and construed in accordance with, the laws of the State of New York
applicable to agreements made and to be performed entirely in such State.  This
Agreement may not be assigned by either party without the prior written consent
of the other party.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns. Any right to trial by jury with respect to any dispute arising under
this Agreement or any transaction or conduct in connection herewith is waived. 
Any dispute arising under this Agreement may be brought into the courts of the
State of New York or into the Federal Court located in New York, New York and,
by execution and delivery of this Agreement, the Company hereby accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of aforesaid courts.  Each party hereto hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by delivering a copy thereof via overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. If either party shall commence an action or proceeding to
enforce any provisions of a Transaction Document, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

 

14

--------------------------------------------------------------------------------


 

SECTION 10.                     ENTIRE AGREEMENT/MISC.  This Agreement embodies
the entire agreement and understanding between the parties hereto, and
supersedes all prior agreements and understandings, relating to the subject
matter hereof.  If any provision of this Agreement is determined to be invalid
or unenforceable in any respect, such determination will not affect such
provision in any other respect or any other provision of this Agreement, which
will remain in full force and effect.  This Agreement may not be amended or
otherwise modified or waived except by an instrument in writing signed by both
Wainwright and the Company.  The representations, warranties, agreements and
covenants contained herein shall survive the closing of the Placement and
delivery and/or exercise of the Securities, as applicable.  This Agreement may
be executed in two or more counterparts, all of which when taken together shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission or a .pdf format
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or .pdf signature page were an original thereof.

 

SECTION 11.                     NOTICES.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(a) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified on the signature pages attached
hereto prior to 6:30 p.m. (New York City time) on a business day, (b) the next
business day after the date of transmission, if such notice or communication is
delivered via facsimile at the facsimile number on the signature pages attached
hereto on a day that is not a business day or later than 6:30 p.m. (New York
City time) on any business day, (c) the business day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service, or
(d) upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages hereto.

 

[Remainder of page intentionally blank]

 

15

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning to Wainwright a copy of this Agreement.

 

 

 

Very truly yours,

 

 

 

 

 

H.C. WAINWRIGHT & CO., LLC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Address for notice:

 

 

430 Park Avenue, 4th Floor

 

 

New York, NY 10022

 

 

Email: notices@hcwco.com

 

 

Attention: Head of Investment Banking

 

 

 

 

 

 

Accepted and Agreed to as of

 

 

the date first written above:

 

 

 

 

 

ONCOSEC MEDICAL INCORPORATED

 

 

 

 

 

By:

 

 

 

 

Punit Dhillon

 

 

 

Chief Executive Officer

 

 

 

16

--------------------------------------------------------------------------------